            Case:19-04262-swd         Doc #:113-2 Filed: 12/12/19         Page 1 of 7




                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

GN INVESTMENTS, LLC,            )                     Case No: 19-04262-swd
                                )
     Debtor.                    )                     Chapter 11 – Filed 10/08/19
                                )
                                )                     Honorable Scott W. Dales
_______________________________ )
             MEMORANDUM IN SUPPORT OF THE CHAPTER 11
      TRUSTEE’S MOTION TO (I) MISCELLANOUS PERSONAL PROPERTY
         FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES AND
       INTERESTS AND OUTSIDE THE ORDINARY COURSE OF BUSINESS
     PURSUANT TO 11 U.S.C. § 363; (II) APPROVE TERMS AND CONDITIONS
   OF AGREEMENT WITH RM SOTHEBY’S AND (III) GRANT RELATED RELIEF

       Kelly M. Hagan, not individually but solely as chapter 11 trustee in the above-captioned

case (the “Chapter 11 Trustee”), respectfully submits this Memorandum in support of his verified

Motion to: (I) sell the Collection free and clear of liens, claims, encumbrances and interests and

outside the ordinary course of business pursuant to 11 U.S.C. § 363; (II) approve terms and

conditions of agreement with RM Sotheby’s; and (III) grant related relief. Capitalized terms not

otherwise defined herein shall have the meanings given to such terms in the motion filed in

connection herewith (the “Motion”).

                                                 FACTS

       The factual basis for this Memorandum is set forth in the verified Motion and is

incorporated as though fully set forth herein.

                                          DISCUSSION

                    Use or Sale of Property Outside the Ordinary Course

       In pertinent part, § 363(b) provides that “[t]he trustee, after notice and a hearing, may use,

sell or lease, other than in the ordinary course of business, property of the estate.” 11 U.S.C.

§363(b)(1). In determining whether to authorize the use, sale or lease of property of the estate
            Case:19-04262-swd         Doc #:113-2 Filed: 12/12/19         Page 2 of 7




under this section, courts require the debtor to show that a sound business purpose justifies such

actions. See, e.g., In re Schipper, 933 F.2d 513, 515 (7th Cir. 1991); In re Channel One

Communications, 117 B.R. 493 (Bankr. E.D. Mo. 1990) (applying the sound business purpose test

of In re Lionel Corp., 722 F.2d 1063 (2d Cir. 1983).

       In evaluating whether a sound business purpose justifies the use, sale or lease of property

under § 363(b), courts consider a variety of factors, which essentially represent a “business

judgment test.” See Collier on Bankruptcy ¶ 363.02 (15th rev. ed. 2008). In In re Lionel Corp.,

the Court of Appeals for the Second Circuit listed several factors which a bankruptcy court may

consider in its § 363(b) analysis. Specifically confronted with the sale of assets under § 363(b),

the Second Circuit stated:

               In fashioning its findings, a bankruptcy judge must not blindly
               follow the hue and cry of the most vocal special interest groups;
               rather, he should consider all salient factors pertaining to the
               proceeding and, accordingly, act to further the diverse interests of
               the debtor, creditors and equity holders, alike. He might, for
               example, look to such relevant factors as the proportionate value of
               the asset to the estate as a whole, the amount of elapsed time since
               the filing, the likelihood that a plan of reorganization will be
               proposed and confirmed in the near future, the effect of the proposed
               disposition on future plans of reorganization, the proceeds to be
               obtained from the disposition vis-a-vis any appraisals of the
               property, which of the alternatives of use, sale or lease the proposal
               envisions, and most importantly perhaps, whether the asset is
               increasing or decreasing in value.

722 F.2d at 1071. In delineating these factors, the Second Circuit cautioned that “this list is not

intended to be exclusive, but merely to provide guidance to the bankruptcy judge.” Id.

       Here, the Chapter 11 Trustee believes sound business justification exists to sell the

Collection under terms described in the Motion. Recognizing the exceptional nature and high

value of the Collection, it is imperative that the Collection be sold in a manner that will maximize

its contribution to the value of the estate for the benefit of all constituencies. The Chapter 11
              Case:19-04262-swd          Doc #:113-2 Filed: 12/12/19          Page 3 of 7




Trustee believes the value offered by employing RM Sotheby’s to conduct the sale and auction

process represents the method by which the bankruptcy estate can best realize the highest value

for the Auction Items and Auction Lots for the benefit of the estates, their creditors, and other

constituencies.

                              Sale of Property Free and Clear of Liens

       The Chapter 11 Trustee also seeks authority to sell the Collection free and clear of all liens,

claims, interests, and encumbrances. Section 363 of the Bankruptcy Code provides that:

       The trustee may sell property under subsection (b) or (c) of this section free and clear of

any interest in such property of an entity other than the estate, only if--

                  (1)     applicable nonbankruptcy law permits sale of such property
                  free and clear of such interest;
                  (2)     such entity consents;
                  (3)     such interest is a lien and the price at which such property is
                  to be sold is greater than the aggregate value of all liens on such
                  property;
                  (4)     such interest is in bona fide dispute; or
                  (5)     such entity could be compelled, in a legal or equitable
                  proceeding, to accept a money satisfaction of such interest.

11 U.S.C. § 363(f). Any one of the five conditions provides authority to sell free and clear of

liens. In re Elliot, 94 B.R. 343, 345 (E.D. Pa. 1988). To the extent a secured creditor or lienholder

that receives notice of the sale and does not file an objection to the motion, that creditor should be

deemed to have consented to the sale. See, e.g., Veltman v. Whetzal, 93 F.3d 517, 521 n.5 (8th Cir.

1996) (in a Chapter 7 case, stating that “some courts have found implied consent, however, when

a party with an interest in the bankruptcy estate fails to object after receiving notice of the sale

under subsection 363(f)(2)”) (citing In re Tabone, Inc., 175 B.R. 855, 858 (Bankr. D.N.J. 1994);

In re Elliot, 94 B.R. 343, 345 (E.D. Pa. 1988); In re Shary, 152 B.R. 724, 725-26 (Bankr. N.D.

Ohio 1993).
             Case:19-04262-swd         Doc #:113-2 Filed: 12/12/19         Page 4 of 7




        Here, KeyBank asserts liens in the Collection. The Chapter 11 Trustee is providing proper

notice of this Motion to KeyBank, thereby giving it the opportunity to object to this transaction.

Provided no creditors claiming an interest in the Collection object to this transaction, § 363(f)(2)

will be satisfied.

        Under § 363(f)(4), a sale free and clear of all interests, liens, claims and encumbrances is

permissible if the interest of any entity is in bona fide dispute. The Bankruptcy Code does not

define the phrase “bona fide dispute.” The courts have, however, found that the inquiry for

§ 363(f)(4) is “whether there is an objective basis for either a factual or legal dispute as to the

validity of debt” or the lien. In re Gaylord Grain, L.L.C., 306 B.R. 624, 627 (8th Cir. B.A.P.

2004). “Clearly this standard does not require the court to resolve the underlying dispute, just to

determine its existence.” Id. at 627. Indeed, courts have dispensed with evidentiary hearings into

such matters in § 363 sales, particularly in instances where such hearings would operate only to

delay a sale of property and the price and process relative to the sale is designed to ensure that the

value of the property is maximized. See, e.g., In re Collins, 180 B.R. 447, 452 n.7 (Bankr. E.D.

Va. 1995). As such, the propriety of the lien does not need to be the subject of an immediate or

concurrent adversary proceeding in order to determine whether a bona fide dispute exists. In re

Gaylord Grain, L.L.C., 306 B.R. at 628; In re Collins, 180 B.R. at 452 n.8; In re Oneida Lake

Dev., Inc., 114 B.R. 352, 357-58 (Bankr. N.D.N.Y. 1990); In re Bedford Square Assocs., L.P., 247

B.R. 140, 145 (Bankr. E.D. Pa. 2000). A court does not “need to determine the probable outcome

of the dispute, but merely whether one exists.” In re Octagon Roofing, L.P., 123 B.R. 583, 590

(Bankr. N.D. Ill. 1995).

        The purpose of § 363(f)(4) is to allow the sale of property of the estate free and clear of

disputed interests so the liquidation of the assets is not unnecessarily delayed while the disputes
             Case:19-04262-swd         Doc #:113-2 Filed: 12/12/19         Page 5 of 7




are being litigated. Moldo v. Clark (In re Clark), 266 B.R. 163, 171 (9th Cir. B.A.P. 2001). In In

re Gaylord Grain, for example, the secured creditor filed a UCC-1 financing statement covering a

vehicle instead of following the procedures set forth in state law for perfecting a lien against motor

vehicles. In re Gaylord Grain, L.L.C., 306 B.R. at 628. The Eighth Circuit Bankruptcy Appellate

Panel concluded that a bona fide dispute as to the avoidance and validity of the lien interest existed

for purposes of § 363(f)(4) and, accordingly, approved the proposed sale in a transaction free and

clear. Id. at 630.

        Legitimate disputes exist with respect to the liens and claims potentially asserted by

KeyBank. The Debtor’s schedules indicate that the liens of such entities are disputed. For the

reasons set forth in the Complaint filed herein in Adversary Proceeding No. 19-80119, the Chapter

11 Trustee believes that there are legitimate grounds upon which to challenge the liens and claims

in question and have them voided, disallowed, recharacterized and/or subordinated. These disputes

are bona fide and concern the validity, extent, priority and voidability of liens and the allowance

of the related claims. The foregoing makes it clear that the Collection may be transferred pursuant

to § 363(f)(4).

        The Chapter 11 Trustee has established several elements of § 363(f) and respectfully

requests authorization to sell the Collection free and clear of all liens, claims, interests and

encumbrances for the benefit of the estate and all of its constituents. Additionally, party asserting

an interest in the Collection will be adequately protected by replacement liens on the proceeds of

its alleged collateral. Accordingly, approval of the sale of the Collection free and clear of all

interests, liens, claims and encumbrances is in the best interest of the bankruptcy estate and all of

its constituents.
             Case:19-04262-swd        Doc #:113-2 Filed: 12/12/19        Page 6 of 7




                                     Approval of Agreement

       The Chapter 11 Trustee, in his business judgment, has determined that it is necessary to

employ RM Sotheby’s as sales agent and auctioneer to maximize the value of the Collection and

to sell the items comprising the Collection in the manner described in the Agreement. Once a

Chapter 11 Trustee articulates a valid business justification, “[t]he business judgment rule ‘is a

presumption that in making a business decision, the [Debtor] acted on an informed basis, in good

faith, and in the honest belief that the action was in the best interests of the company.” In re

Integrated Resources, Inc. 147 B.R. 630, 656 (S.D.N.Y. 1992 (quoting Smith v. Van Gorkom, 488

A.2d 858, 872 (Del. 1985)). Unless it can be established that the Chapter 11 Trustee’s decision

was one taken in bad faith or in gross abuse of his business judgment, the court should approve

the Chapter 11 Trustee’s determination. See, e.g. In re Trans World Airlines, Inc., 261 B.R. 103

(Bankr. D. Del. 2001). Accordingly, the Chapter 11 Trustee seeks approval of the Single Vendor

Auction Agreement by and between the Chapter 11 Trustee and RM Sotheby’s in a form

substantially similar to that attached to the Motion.

                                         CONCLUSION

       The Chapter 11 Trustee, through his undersigned counsel, moves the Court for an order to:

(i) authorize the sale of the Debtor’s Collection free and clear of liens, claims, encumbrances and

interests and outside the ordinary course of business; (ii) approve terms and conditions of the

Agreement with RM Sotheby’s; and (iii) grant such other relief as the Court may deem just and

equitable.
          Case:19-04262-swd   Doc #:113-2 Filed: 12/12/19      Page 7 of 7




Dated:   December 12, 2019           Respectfully submitted,

                                     KELLY M. HAGAN, Chapter 11
                                     Trustee

                                     /s/ Kevin M. Smith
                                     Kevin M. Smith (P48976)
                                     BEADLE SMITH, PLC
                                     445 S. Livernois, Suite 305
                                     Rochester Hills, MI 48307
                                     Telephone: (248) 650-6094
                                     Facsimile: (248) 650-6095
                                     ksmith@bbssplc.com
